IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                   : No. 677
                                         :
APPOINTMENT TO DOMESTIC                  : CIVIL PROCEDURAL RULES
RELATIONS PROCEDURAL RULES               :
COMMITTEE                                :




                                      ORDER


PER CURIAM


         AND NOW, this 26th day of January, 2018, the Honorable George W. Wheeler,

Tioga County, is hereby appointed as a member of the Domestic Relations Procedural

Rules Committee for a term of three years, commencing March 1, 2018.